Citation Nr: 1645880	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for optic neuritis.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Following the June 2010 rating decision, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In January 2012, the Veteran and his spouse testified at a hearing before a DRO.  A transcript of the hearing is of record.

Subsequently, in his May 2012 substantive appeal, the Veteran elected not to have a hearing before the Board.  The Board denied the Veteran's claim for entitlement to service connection for a neurological disorder and remanded the issues of service connection for a respiratory disorder, a left foot disorder, and optic neuritis for additional development in July 2015.  Following development conducted pursuant to the Board's remand, the AOJ granted service connection for a respiratory disorder, characterized as chronic obstructive pulmonary disease, in October 2015.  As the benefits sought on appeal with regard to such issue have been granted, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In May 2016, the Veteran's representative requested a hearing before the Board.  Following this request, in August 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The case now returns to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).   

With regard to his claim for service connection for residuals of a left foot injury, the Veteran has consistently described stepping on a nail with his left foot during service and has provided lay statements corroborating his report of the incident.  Additionally, since the injury occurred, the Veteran and his spouse report that a painful callus periodically develops at the site of the injury, which must be trimmed and once required surgery.

In the July 2015 remand, the Board noted that the Veteran had previously been afforded a VA examination in January 2012 in order to ascertain the nature and etiology of such claimed foot disorder.  At such time, the examiner found that the Veteran did not currently have or ever had a foot condition other than pes planus.  However, X-rays revealed pes planus, flexion deformity of the DIP joints, calcaneal tuberosities, plantar calcaneal and retrocalcaneal enthesophytes, and arthritis bilaterally.  X-rays of the left foot also revealed moderate flexion deformities involving the second through the fourth PIP joints.  Furthermore, the Board noted that an April 2011 VA treatment record reflects a painful callus on the left foot "secondary to stepping on nail in 1972."  The examiner also found that, despite the lay statements of record, there was no evidence of medical documentation or treatment to substantiate an injury to the left foot.  However, in the July 2015 remand, the Board determined that, given that the Veteran had a diagnosed left foot disorder during the appeal period, and competent evidence of an in-service injury, an addendum opinion is needed to address the etiology of his left foot disorder.

As a result, in September 2015, the Veteran was given a new foot examination.  At such time, the examiner diagnosed flat foot and arthritis bilaterally, diagnosed in 2012, as well as a nail injury, diagnosed in 1972, and porokeratosis, diagnosed in 2011, in his left foot.  During the course of the examination, the examiner also observed that the January 2012 VA examination revealed enthesophytes and arthritis bilaterally on X-ray.  Additionally, it was noted that the Veteran reported that he stepped on a nail that penetrated the left foot and resulted in surgical intervention in 1997 and 2011 for porokeratosis.  However, the examiner concluded that the Veteran's current left foot disorder is not related to service without providing a coherent rationale, stating "...denial of foot trouble by [V]eteran on medical exam in 1972 and subsequent need for surgical intervention since with photos in diagnostic section of callus removed so not service connected.."  [Sic].  In light of the foregoing, an addendum opinion is required for the examiner to explain why the Veteran's currently diagnosed left foot disorder is not related to his in-service injury.

Turning to the Veteran's claim for optic neuritis, he has reported several possible theories connecting this disorder to service.  Specifically, he believes this condition is the result of his in-service exposure to lead-based paint chips, welding fumes, chlorine fumes, and/or smoke inhalation.  The Veteran also reported additional toxic exposures during service that have not previously been considered by the AOJ or the Board.  In this regard, the Veteran stated that, while serving aboard the USS Saratoga, he was exposed to asbestos and herbicides.  Finally, the Veteran's representative has claimed his optic neuritis may be related to exposure to water contamination while serving at Camp Lejeune, the Jacksonville Naval Air Station, and/or the Norfolk Naval Shipyard in Portsmouth, VA.  

The Veteran further claims that, while he did not have perfect vision upon entering service, such in-service exposures worsened his visual acuity.  His service treatment records reflect that, upon entry to service in April 1972, he had 20/20 vision in the right eye and 20/40 vision in the left eye, and problems with color vision, which were not considered disqualifying.  He also reported a history of eye trouble.  Thereafter, he was hospitalized in February 1974 and May 1974 after he inhaled welding fumes and fumes from a mixture of chlorine tablets and acid, respectively.  At the time of the earlier hospitalization, the Veteran exhibited decreased visual acuity on the left, which was chronic.  On his June 1974 separation examination, he had 20/20 vision in the right eye and 20/50 vision in the left eye.

In the July 2015 remand, the Board noted that the Veteran had previously been afforded a VA examination in February 2012 in order to ascertain the nature and etiology of his optic neuritis.  At such time, the examiner diagnosed legal blindness and partial optic atrophy, and noted the presence of optic neuritis.  In this regard, he diagnosed optic atrophy status post optic neuritis, greater on the left, and legal blindness.  The examiner determined that the Veteran's optic neuritis was idiopathic in nature and there were no systemic causes found.  He further opined that such disorder was less likely than not related to the Veteran' inhalation of fumes from a mixture of chlorine tablets and acid during service or due to some other etiology.  In July 2015, the Board found that, as the examiner did not offer a rationale for his opinion, a remand for an addendum opinion was necessary.

Thereafter, the Veteran was provided with a new VA examination addressing the etiology of his optic neuritis in October 2015.  Optic atrophy, optic neuritis, and cataracts (which were normal for the Veteran's age) of both eyes were diagnosed.  The examiner noted that the Veteran had a sudden onset of decreased vision in both eyes in 2004, which was ultimately diagnosed as optic neuritis.  The examiner opined that it was less likely than not that such disorder was related to his in-service chemical exposure based on the 30 year gap between discharge and the onset of symptoms.  However, the examiner did not explain why the temporal gap is determinative.  Therefore, an addendum opinion addressing such matter should be obtained.   

Furthermore, development is required to determine whether the Veteran's job duties necessitated the handling of asbestos or whether he was otherwise exposed to asbestos during or after service.  VA Manual M21-1 provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and/or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  VA must analyze the Veteran's claim of service connection for optic neuritis under these administrative protocols using the manual's criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  If asbestos exposure is verified, the VA examiner should address whether the Veteran's optic neuritis is related to such exposure in the addendum opinion.

In addition, further development is also needed to determine if the Veteran was exposed to herbicides.  Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, to include Agent Orange, absent affirmative evidence to the contrary. See 
38 C.F.R. § 3.307(a)(6)(iii).  Under the governing regulation, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, 27 Vet. App. 313, 326 (2015).  In so holding, the Court returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. at 327.

In the present case, the Veteran did not serve in the Republic of Vietnam, but did serve on the USS Saratoga from February 1973 to May 1974 during the Vietnam Era.  Therefore, the AOJ should determine whether the vessel entered the inland waterways of Vietnam during the Veteran's time on board.  If herbicide exposure is verified, the VA examiner should address whether the Veteran's optic neuritis is related to such exposure in the addendum opinion.

Regarding exposure to contaminated water at various bases, the Veteran did not offer additional documentation supporting contamination during his service at the Jacksonville Naval Air Station or Portsmouth, VA facilities.  However, at Camp Lejeune, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

Furthermore, VA is proposing to establish presumptive service connection for former service members exposed to contaminants in the water supply at Camp Lejeune between August 1, 1953, and December 31, 1987, and who later develop the specific disorders.  See 81 Fed. Rg. 62,419 (September 9, 2016) (Proposed rule).  Under the proposed rule, service members with records demonstrating no less than 30 days of service (either consecutive or cumulative) at Camp Lejeune during the specified timeframe, and who have been diagnosed with specific diseases, will be presumed to have a service-connected disability for purposes of entitlement to VA benefits. 

In this case, the Veteran's personnel records confirm he served at Camp Lejeune for more than 30 days from May 21, 1974, to June 21, 1974.  While optic neuritis is not one of the specific disorders proposed for presumptive service connection, this on its own is not determinative.  81 Fed. Rg. 62,419 (September 9, 2016) (Proposed rule); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Therefore, in rendering an addendum opinion, the examiner should determine if the Veteran's optic neuritis is related to his exposure to contaminated water.

Finally , while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records,  should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from March 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, return the record to the VA examiner who conducted the Veteran's October 2015 foot examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

After review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed left foot disorder, to include pes planus, flexion deformity of the DIP joint, calcaneal tuberosities, plantar calcaneal and retrocalcaneal enthesophytes, arthritis, flexion deformities involving the second through fourth PIP joints, and porokeratosis, is related to his military service, to include stepping on a nail in-service.

The examiner is requested to render an etiological opinion for each of the foregoing diagnoses.  Furthermore, he or she is advised to accept as true the Veteran's in-service injury to his left foot when he stepped on a nail.

In offering any opinion, the examiner must consider the full record, to include lay statements of the Veteran and his spouse as to a continuity of symptomatology describing painful callus periodically developing at the site of the injury, which must be trimmed and once required surgery.  The rationale for any opinion offered should be provided.

3.  Take appropriate action to ascertain whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

Information regarding the use of asbestos on the USS Saratoga on which the Veteran served should be obtained.  In particular, the AOJ should contact the Department of the Navy Medical Liaison Office and request verification of the Veteran's reported in-service exposure to asbestos.  The AOJ must enclose a copy of the Board's remand and a copy of the Veteran's service personnel records.  The AOJ must request that the Liaison Office verify the alleged sources of exposure and indicate whether it was as likely as not that the Veteran was exposed to asbestos in the course of his assigned duties.

4.  Take appropriate action to ascertain whether the Veteran was exposed to herbicides during service.  In this regard, request the U.S. Army and Joint Services Records Research Center (JSRRC) to research the history of the USS Saratoga to determine whether the vessel entered the inland waterways of Vietnam at any time from February 1973 to May 1974, based on review of the vessel's command history and any relevant deck logs and muster rolls/personnel diaries.

5.  After doing all necessary development and obtaining all outstanding records, return the record to the VA examiner who conducted the Veteran's October 2015 eye examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's optic neuritis is related to his military service, to include: (i) his in-service exposure to lead-based paint; (ii) his in-service exposure to welding fumes; (iii) his in-service exposure to chlorine and acid fumes; (iv) his in-service incident of smoke inhalation; (v) his exposure to contaminated water at Camp Lejeune; (vi) in-service exposure to asbestos, if such has been verified; and/or (vii) in-service exposure to herbicides, if such has been verified?  

If the examiner finds that the Veteran's optic neuritis is not related to his military service based on the 30 year gap between discharge and the onset of symptoms, he or she should explain why such temporal gap is determinative.  Furthermore, in rendering any opinion, the examiner must consider the full record, to include lay statements of the Veteran and other competent witnesses.  The examiner is specifically requested to review and consider the Veteran's service treatment records reflect a decrease in his visual acuity in the left eye from his entrance examination in April 1972 to his separation examination in June 1974, as well as the notation that he exhibited decreased visual acuity on the left, which was chronic, at the time of his February 1974 hospitalization for inhalation of welding fumes.
  
The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







